DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 16-23, 25-39, 42 have been cancelled, Claims 49-55 have been added; therefor, Claims 1-15, 24, 40-41, and 43-55 are currently pending in application 15/863,905.

Allowable Subject Matter
Claims 1-15, 24, 40-41, and 43-55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to the facilitation of a real estate search and transaction. Each independent claim identifies the uniquely distinct features “(A) first obtaining, by a computational equipment, from each of at least first and second users, user input respectively for first and second user real estate preference information for one or more real estate properties; wherein each of the first and second user real estate preference information includes data for a respective one of first and second one or more geolocation conditions for a respective one of the first and second users, each of said first and second one or more geolocation conditions for determining, from a plurality of real estate property presentations, one or more of the presentations to be presented at a respective one of first and second mobile communication devices when accessed by the first or second user respectively; wherein each of the first one or more geolocation conditions and the second one or more geolocation conditions is satisfied, for a corresponding presentation (P) of the one or more presentations, by determining that: (i) for a location (LCD), the location LCD being some estimated location or location along an expected future route, of the respective one of the first and second mobile communication devices, and (ii) for a property location (Dr), for at least one of the real estate properties associated with the corresponding presentation P, the property location DP satisfies one or more of (al), (a2), and (a3) following: (al) within one of: a specified user travel distance of the location LCD, or a specified geographically identified area of the location LCD; (a2) within a specified expected elapsed time of travel from the location LCD; and (a3) nearer to the location LCD than at least one other destination for accessing of the at least one real estate property; (B) obtaining, by the computational equipment, (bi) and (b2) following: --2--Serial No.: 15 863,905Reply to Office Action of November 13, 2021Amdt. dated April 13, 2022 (b1) a location estimate (LEST) of an actual or expected future geographic location of the first mobile communication device, wherein the location estimate is dependent upon a first computation of a wireless location of the first mobile communication device, the first computation using first wireless signal propagation indicative information of one or more wireless signals indicative of a geolocation of the first mobile communication device, wherein the first wireless signal propagation indicative information is wirelessly communicated between: (i) the first mobile communication device, and (ii) a transmitter station for transmitting to a plurality of mobile communication devices; and (b2) a second location estimate of an actual or expected future geographic location (L2) of the second mobile communication device at a time (T), wherein the second location estimate is dependent upon a second computation of a wireless location of the second mobile communication device, the second computation using second wireless signal propagation indicative information of one or more wireless signals indicative of a geolocation of the second mobile communication device, wherein the second wireless signal propagation indicative information is wirelessly communicated between: (i) the second mobile communication device, and (ii) a transmitter station for transmitting to a plurality of mobile communication devices; (C) each of (cl) and (c2) following, wherein for a first and a second real estate properties of the real estate properties, there are respectively first and second presentations of the plurality of real estate property presentations providing information, respectively, related to the first and second real estate properties, and the first presentation having associated therewith information used for identifying a corresponding property location (Dri) for the first real estate property, and the second presentation having associated therewith information used for identifying a corresponding property location for the second real estate property: --3--Serial No.: 15 863,905Reply to Office Action of November  Amdt. dated April  (c1) for the first real estate property such that the first one or more geolocation conditions are satisfied for the first presentation wherein the location estimate LEST is used to obtain a corresponding instance of the location LCD for the first mobile communication device, obtaining first data for use in navigating the first mobile communication device to substantially the corresponding property location Dpi, and each of (cl-1) and (cl-2) following are performed: (cl-1) for information (INFm) associated with another of the plurality of presentations (P) of one of the real estate properties (REP), selecting the information INFm when IN Fm includes data for a corresponding destination DPm associated with the presentation Pm, wherein for at least one location for the corresponding destination DPm along a first route, the first route determined using the first data, and at least the first one or more geolocation conditions of the first user real estate preference information is satisfied; and (c1-2) providing information for computing, by the computational equipment, data for a second route (Rm,,) from the location estimate LEST to substantially the corresponding property location DP,, wherein the second route Rm goes substantially to the corresponding destination DPm as well as continuing on to the corresponding property location DPI; wherein information indicative of one or more of: the second route Rm, the first presentation, and the presentation Pin are transmitted to the first mobile communication device via a communications network; and (c2) (c2-1) through (c2-5) following are performed, and determining that the second one or more geolocation conditions are satisfied, wherein in addition to the second one or more geolocation conditions, there is additionally associated with the second user real estate preference information additional preference information (AP), said additional preference information AP also used for determining whether the second presentation for the second real estate property is to be presented at the second mobile communication device; --4--Serial No.: 15 863,905 Reply to Office Action of November 13, 2021 Amdt. dated April 13, 2022 wherein, from the additional preference information AP, a plurality of additional conditions are obtained; (c2-1) evaluating one or more of the additional conditions using the computational equipment, the evaluation of each of the one or more additional conditions is dependent upon a corresponding real estate property characteristic that does not vary with locations of the second mobile communication device; wherein prior to at least one performance of the evaluating, prioritizing or weighting at least some of the additional conditions, or results obtained from the additional conditions, is performed for affecting the evaluation of at least one of the additional conditions; (c2-2) determining, by the computational equipment, that for the second presentation at least one of the additional conditions is not sufficiently satisfied, when evaluated, in the evaluating (c2-1), for presenting the second presentation to the second user; (c2-3) obtaining, by the computational equipment, an additional location estimate of an actual or expected future geographic location of the second mobile communication device at a different geographic location from the location L2 or at a substantially different subsequent time from the time T, such that the additional location estimate is dependent upon an additional computation of a wireless location of the second mobile communication device, the additional computation using corresponding wireless signal propagation indicative information of one or more wireless signals indicative of a geolocation of the second mobile communication device, wherein the corresponding wireless signal propagation indicative information of one or more wireless signals are communicated wirelessly between: (i) the second mobile communication device, and (ii) a transmitter station for transmitting to a plurality of mobile communication devices; (c2-4) second accessing the additional preference information AP, and determining, by the computational equipment, that for the additional location estimate, and another of the real estate properties, both the second --5--Serial No.: 15 863,905 Reply to Office Action of November 13, 2021 Amdt. dated April 13, 2022 one or more geolocation conditions are satisfied, and the additional conditions are sufficiently satisfied for presenting a corresponding third presentation of the plurality of presentations that is for the another real estate property; (c2-5) providing, by the computational equipment, information (Inf) for computing data for a route (Ri); wherein the route Ri includes at least one direction for use in navigating from substantially the additional location estimate to substantially the another real estate property; and transmitting information indicative of one or more of: the information Inf, and the third presentation to the second mobile communication device via a communications network, wherein one or more of the following options (dl) through (d6) are satisfied: (dl) at least one of the location estimate LEST and the second location estimate L2 is substantially continuously obtained; (d2) access is provided to one or more of real estate agents and real estate sellers to a network portal via the communications network, and the network portal receives information for the first and second real estate properties for the first and second presentations, wherein the real estate agents and the real estate sellers are not the first and second users; (d3) permission is obtained from the first user for obtaining the location estimate LEST; (d4) the location estimate LEST is obtained only during times designated by the first user; (d5) the first presentation includes one or more of: (1) price or sale terms; (2) area characteristic; (3) premise characteristic; (4) availability; (5) quality assessment; (6) expenses; and (7) accessible time, for the first property; and (d6) a prediction is obtained for predicting at least one of: (1) appreciation; (2) maintenance/fix costs; (3) return on investment, and (4) utility costs, for the first property.”  The closest prior art, Brown et al. (US 2004/0030631 A1) and Rimer (US 5,432,841) disclose(s) conventional real estate search and transaction systems/ methods.  However, Brown and Rimer (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 24, and 53 include specific limitations for the facilitation of a real estate search and transaction, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 1, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629